                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                        CR-14-105-GF-BMM-JTJ

                Plaintiff,

      vs.
                                                            ORDER
JASON BIRDTAIL, JR.,

                Defendant.

      United States Magistrate Judge John Johnston conducted a revocation

hearing in this matter on March 5, 2019. (Doc. 74.) The United States accused

Jason Birdtail, Jr. of violating his conditions of supervised release by: (1) using

marijuana; (2) consuming alcohol on two separate occasions; (3) failing to report

for substance abuse testing; (4) failing to report for substance abuse treatment; (5)

failing to report contact with law enforcement; and (6) committing another crime.

      Judge Johnston entered Findings and Recommendations in this matter on

March 6, 2019. (Doc. 78.) Neither party objected to Judge Johnston’s Findings and

Recommendations. When a party makes no objections, the Court need not review

de novo the proposed Findings and Recommendations. Thomas v. Arn, 474 U.S.

140, 153-52 (1986). This Court will review Judge Johnston’s Findings and
Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

       The admitted violations prove serious and warrant revocation of Birdtail’s

supervised release. Judge Johnston has recommended that the Court revoke

Birdtail’s supervised release and commit Birdtail to the custody of the Bureau of

Prisons for a term of 8 months, followed by 14 months of supervised release. (Doc.

78 at 4.)

       The Court finds no clear error in Judge Johnston’s Findings and

Recommendations. Birdtail’s violations of his conditions represent a serious

breach of the Court’s trust. A sentence of 8 months custody, followed by 14

months of supervised release represents a sufficient, but not greater than necessary

sentence.

       IT IS ORDERED that Judge Johnston’s Amended Findings and

Recommendations (Doc. 78) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Jason Birdtail, Jr. be

sentenced to 8 months custody, followed by 14 months of supervised.

       DATED this 1st day of April, 2019.
